DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Sadler (US Patent 6,571,218 B1) in view of Abraham (US Patent Application Publication 2014/0081738 A1) and Gotanda et al. (US Patent Application Publication 2017/0076268 A1).
Regarding Claim 1, Sadler teaches:
A method, comprising: 
detecting, by executable instructions executed by a processor of a first self-service terminal (SST) from a non-transitory computer-readable storage medium of the first SST, a failure on the first SST resulting in an inability of the first SST to complete an in-progress transaction on the first SST (See Sadler Col. 2 line 32 - Col. 3 line 13 - describes a self-checkout system that detects failures in a particular self-checkout terminal and either sends the transaction information to a remote terminal to resolve the issue in the background or if the transaction cannot be completed on said self-checkout terminal, the transaction is suspended and the transaction information is sent to a checkout terminal that is operated by store personnel to complete said transaction and         Col. 5 lines 18-56 - describes a system comprising a computer software program and self-checkout terminals governing transactions at said self-checkout terminals in a store that will suspend a transaction at a self-checkout terminal for various reasons if an attempted transaction operation is not supported at said self-checkout terminal, wherein said suspended transaction is then transferred to a manned checkout terminal for completion); 
rendering, by the executable instructions, a transaction operation request option within an operating-facing interface on the first SST based on the detecting of the failure (See Sadler Col. 3 line 66 - Col. 4 line 30 - describes the system pausing the processing of a current transaction by hiding said transaction on the display of a self-checkout terminal with a popup window with instructions for a customer to wait for store intervention);
Identifying, by executable instructions, a transaction operation request for an in-progress transaction on the first SST based on selection of the transaction operation request option made within the operating-facing interface (See Sadler Col. 3 line 66 - Col. 4 line 30 - describes the system displaying information regarding an instant transaction in the form of a popup window on the screen of the user facing interface Col. 5 lines 18-56 - describes a system comprising a computer software program and self-checkout terminals governing transactions at said self-checkout terminals in a store that will suspend a transaction at a self-checkout terminal for various reasons if an attempted transaction operation is not supported at said self-checkout terminal, wherein said suspended transaction is then transferred to a manned checkout terminal for completion); 
suspending, by the executable instructions, the in-progress transaction on the first SST responsive to the transaction operation request; 
generating, by the operating-facing interface, a pop-up window on a display of the first SST (See Sadler Col. 3 line 66 - Col. 4 line 30 - describes the system pausing the processing of a current transaction by hiding said transaction on the display of a self-checkout terminal with a popup window with instructions for a customer to wait for store intervention); 
receiving, by the operating-facing interface, an entry that identifies a (See Sadler Col. 4 lines 31-62 - describes the system sending transaction information of a flagged transaction from a self-checkout terminal to a remote authorization station, wherein said transaction information is either approved or further sent to a manned transaction terminal to complete the transaction.  Wherein, said transactions are presented to said authorization station in a list on the display of said authorization station and Col. 3 line 66 - Col. 4 line 30 - describes the system displaying information in the form of a popup window on the screen of the user facing interface); 
generating, by the operating-facing interface, a second pop-up window on the display with an accept option presented to the operator and a decline option presented to the operator (See Sadler Col. 10 line 34 - Col. 11 line 13 - describes an example of a security approval process of the system, wherein said process comprises operator inputs on the display of a remote authorization station to accept/ approve or decline/ cancel an instant transaction function and Col. 3 line 66 - Col. 4 line 30 - describes the system displaying information in the form of a popup window on the screen of the user facing interface); 
transferring, by the executable instructions, transaction details for the in-progress transaction from the first SST to the (See Sadler Col. 4 line 31 - Col. 5 line 11 - describes a system governing transactions at self-checkout terminals in a store that will suspend a transaction at a self-checkout terminal for various reasons if an attempted transaction operation is not supported at said self-checkout terminal, wherein said suspended transaction is then transferred to a manned checkout terminal for completion and Col. 3 line 66 - Col. 4 line 30 - describes the system displaying information in the form of a popup window on the screen of the user facing interface); and 
processing, by the executable instructions, .  
Sadler does not explicitly teach:
second SST, a second in-progress transaction transferred from the second SST to the first SST for completion on the first SST when the second in-progress transaction was initiated and partially processed on the second SST and the second in-progress transaction is suspended on the second SST awaiting completion by the first SST, wherein the AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 3Filing Date: July 24, 2018second SST experienced a second failure and is unable to complete the second in-progress transaction on the second SST.  This is taught by Abraham (See ¶ [0060-0063] - describes a system comprising master [first] and slave [second] self-service POS terminals that are configured to share a checkout load when a customer user initiates a request to transfer part of an order for a transaction by allowing transaction transfers or merges between the two self-service POS terminals when there is more than one user in a checkout party, wherein the slave terminal registers items for part of the order by having a second user scan said items.  When a customer at the slave terminal has finished scanning said items the transaction list is then sent to the master terminal that has been designated through input by the customer to be combined with the list of scanned items that were scanned at the master for transaction completion [payment processing] and [0075-0084] - describes the system temporarily storing and holding [suspending] a transaction that originated from a self-service POS terminal and sending said transaction to another one of several types of POS terminals, including self-service POS terminals, wherein said another one of the self-service POS terminals are only selected as an alternate if they are in an “available” state.  The “available” state being determined if self-service POS terminals are not in an error state, which may be due to a malfunction).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transaction merging function between self-service POS terminals in a transaction processing system comprising multiple self-service POS terminals to increase the efficiency of said system during known moments of operational inefficiencies, e.g. shopping parties that have separated during shopping and go through separate checkout processes or if a shopper has forgotten an item needed at the point of checkout.
Sadler nor Abraham do not explicitly teach:
wherein the operator is a customer attempting to perform a self-service transaction.  This is taught by Gotanda (See ¶ [0099-0104] - describes a system for self-checkout or assisted self-checkout, wherein a first POS terminal registers products and transfers said registered products to one of several available POS terminals used to process payment for said products based on a status of said payment processing terminals that is displayed on a screen of said first POS terminal and selected by a user, as shown in Figure 8, and [0186] - describes the system operating with a shopper or an employee as the user to register products and process payment).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ability of a customer to transfer a transaction in system that performs self-service transactions, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 2, modified Sadler teaches:
The method of claim 1, wherein identifying further includes identifying a (See Sadler Col. 9 lines 7-29 - describes the system requesting permission to proceed with transaction suspension and displaying the other terminals in the system and their respective status).  
modified Sadler does not explicitly teach:
second SST.  This is taught by Abraham (See ¶ [0061-0063] - describes a system comprising master [first] and slave [second] self-service POS terminals).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second self-service POS terminal in a transaction processing system comprising multiple self-service POS terminals, thereby increasing the efficiency of said system. 
Regarding Claim 3, modified Sadler teaches:
The method of claim 2, wherein identifying further includes identifying a transaction operation identifier for a transaction operation within the transaction operation request (See Sadler Col. 4 lines 16-30 - describes the system managing multiple transactions, distinguishing between different types of issues that might arise and prioritizing the order in which said issues get resolved).
Regarding Claim 4, modified Sadler teaches:
  The method of claim 3, wherein suspending further includes packaging with transaction details a first SST identifier for the first SST and the transaction operation identifier (See Sadler Col. 9 lines 16-50 - describes the system identifying a terminal with an issue along with the nature of said issue).  


Regarding Claim 5, modified Sadler teaches:
The method of claim 4, wherein packaging further includes sending the transaction details with first SST identifier and the transaction operation identifier to the (See Sadler Col. 9 lines 16-50 - describes the system identifying a terminal with an issue along with the nature of said issue and other details about the transaction). 
 modified Sadler does not explicitly teach:
second SST.  This is taught by Abraham (See ¶ [0061-0063] - describes a system comprising master [first] and slave [second] self-service POS terminals).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second self-service POS terminal in a transaction processing system comprising multiple self-service POS terminals, thereby increasing the efficiency of said system.
Regarding Claim 6, modified Sadler teaches:
The method of claim 5, wherein sending further includes receiving an acknowledgment to accept the transaction operation for processing from the (See Sadler Col. 9 lines 44-50 - describes the system holding a transaction suspension until it receives an acknowledgement from a second terminal).  
 modified Sadler does not explicitly teach:
second SST.  This is taught by Abraham (See ¶ [0061-0063] - describes a system comprising master [first] and slave [second] self-service POS terminals).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second self-service POS terminal in a transaction processing system comprising multiple self-service POS terminals, thereby increasing the efficiency of said system.


Regarding Claim 7, modified Sadler teaches:
The method of claim 5, wherein sending further includes receiving a declination that declines to process the transaction operation from the (See Sadler Col. 9 lines 30-50 - describes the system with the ability to decline the sale of restricted items at a self-checkout terminal from a second remote terminal by engaging a “Cancel” button).  
modified Sadler does not explicitly teach:
second SST.  This is taught by Abraham (See ¶ [0061-0063] - describes a system comprising master [first] and slave [second] self-service POS terminals).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second self-service POS terminal in a transaction processing system comprising multiple self-service POS terminals, thereby increasing the efficiency of said system.
Regarding Claim 8, modified Sadler teaches:
The method of claim 7, wherein receiving the declination further includes rendering, by the operator-facing interface, a screen on the display of the first SST requesting that a different target SST for processing the transaction operation be provided by the operator of the first SST (See Sadler Col. 4 lines 16-48 - describes the system detecting errors and displaying a message to the customer on the screen of the self-checkout terminal with instructions to wait for store intervention, wherein a store operator is able to control said self-checkout terminal and direct the transaction to another terminal for transaction completion).  
Regarding Claim 9, Sadler teaches:
The method of claim 8, wherein rendering further includes iterating, by the executable instructions, the identifying of the transaction operation with a third SST identifier for a third SST as provided by the operator within a field of the screen associated with the different target SST (See Sadler Col. 4 lines 16-48 - describes the system detecting errors and displaying a message to the customer on the screen of the self-checkout terminal with instructions to wait for store intervention, wherein a store operator is able to control said self-checkout terminal and direct the transaction to another terminal for transaction completion).  
Regarding Claim 10, Sadler teaches:
The method of claim 1 further comprising, processing, by the executable instructions, the transaction operation request as a transaction transfer operation that transfers the in- progress transaction from the first SST to the (See Sadler Col. 3 lines 5-13 - describes the system transferring transaction information from a first terminal to a second terminal to resolve issues that occurred at said first terminal).
modified Sadler does not explicitly teach:
second SST.  This is taught by Abraham (See ¶ [0061-0063] - describes a system comprising master [first] and slave [second] self-service POS terminals).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second self-service POS terminal in a transaction processing system comprising multiple self-service POS terminals, thereby increasing the efficiency of said system.
Regarding Claim 11, modified Sadler teaches:
The method of claim 1 further comprising, processing, by the executable instructions, the transaction operation request as 


modified Sadler does not explicitly teach:
a transaction merge operation that merges the in-progress transaction from the first SST with a second in progress transaction that is currently being processed on the second SST for the completion processing.  This is taught by Abraham (See ¶ [0059-0063] - describes a system comprising master [first] and slave [second] self-service POS terminals that are configured to share a checkout load by allowing transaction transfers or merges between the two self-service POS terminals when there is more than one user in a checkout party, wherein the slave terminal registers items for part of the order by having a second user scan said items.  When the slave terminal has finished scanning said items the transaction list is then sent to the master terminal to be combined with the list of scanned items that were scanned at the master for transaction completion [payment processing], wherein any self-service POS terminal can be a master or a slave depending on which one was engaged first [master] or second [slave]).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transaction merging function between self-service POS terminals in a transaction processing system comprising multiple self-service POS terminals to increase the efficiency of said system during known moments of operational inefficiencies, e.g. shopping parties that have separated during shopping and go through separate checkout processes or if a shopper has forgotten an item needed at the point of checkout.
Regarding Claim 12, Sadler teaches:
A method, comprising: 
receiving by executable instructions executed by a processor of a server from a non- transitory computer-readable storage medium of the server, transaction details, a transaction operation identifier for a transaction operation, and a target self-service terminal (SST) identifier for a target SST from a source SST based on an inability of the source SST to process the transaction operation due to a failure (See Sadler Col. 2 line 32 - Col. 3 line 13 - describes a self-checkout system that detects failures in a particular self-checkout terminal and either sends the transaction information to a remote terminal to resolve the issue in the background or if the transaction cannot be completed on said self-checkout terminal, the transaction is suspended and the transaction information is sent to a checkout terminal that is operated by store personnel to complete said transaction, Col. 3 lines 37-46 - describes the system using Microsoft server based data sharing technologies and Col. 5 lines 18-56 - describes a system comprising a computer software program and self-checkout terminals governing transactions at said self-checkout terminals in a store that will suspend a transaction at a self-checkout terminal for various reasons if an attempted transaction operation is not supported at said self-checkout terminal, wherein said suspended transaction is then transferred to a manned checkout terminal for completion); 
obtaining, by the executable instructions, target SST identifier, from an operator-facing interface processing on the source transaction, the target SST identifier provided as an entry made by an operator of the source SST or provided as a selection made by the operator from a listing of available SSTs presented within a pop-up window on a display of the source SST by the operator-facing interface, wherein obtaining further includes receiving from the operating-facing interface an acknowledgment option selected by the operator within a second pop-up window indicating that the operator acknowledges that the transaction operation is being transferred for completion to the target SST, (See Sadler Col. 3 line 66 - Col. 4 line 30 - describes the system displaying information in the form of a popup window on the screen of the user facing interface, Col. 4 line 31 - Col. 5 line 11 - describes a system governing transactions at self-checkout terminals in a store that will suspend a transaction at a self-checkout terminal for various reasons if an attempted transaction operation is not supported at said self-checkout terminal, wherein said suspended transaction is then transferred to a manned checkout terminal for completion and Col. 10 line 34 - Col. 11 line 13 - describes an example of a security approval process of the system, wherein said process comprises operator inputs on the display of a remote authorization station to accept/ approve or decline/ cancel an instant transaction function);
Docket No. 18-062918providing, by the executable instructions, the transaction details, a source transaction identifier for the source SST, and the transaction operation identifier to the target SST based on the target SST identifier (See Sadler Col. 4 line 1-48 - describes the system gathering information regarding a transaction at a self-checkout terminal and sending said transaction information to a control terminal to rectify system errors or other special conditions that are beyond the typical operations of said self-checkout terminal); and processing, by the executable instructions,  
Sadler does not explicitly teach:
a transfer of a different transaction originating on the target SST to the source SST for completion on the source SST and suspending the different transaction on the target SST until completion by the source SST, wherein a second failure for the target SST prevents the target SST from processing the different transaction on the target SST.  This is taught by Abraham (See ¶ [0060-0063] - describes a system comprising master [first] and slave [second] self-service POS terminals that are configured to share a checkout load when a customer user initiates a request to transfer part of an order for a transaction by allowing transaction transfers or merges between the two self-service POS terminals when there is more than one user in a checkout party, wherein the slave terminal registers items for part of the order by having a second user scan said items.  When a customer at the slave terminal has finished scanning said items the transaction list is then sent to the master terminal that has been designated through input by the customer to be combined with the list of scanned items that were scanned at the master for transaction completion [payment processing] and [0075-0084] - describes the system temporarily storing and holding [suspending] a transaction that originated from a self-service POS terminal and sending said transaction to another one of several types of POS terminals, including self-service POS terminals, wherein said another one of the self-service POS terminals are only selected as an alternate if they are in an “available” state.  The “available” state being determined if self-service POS terminals are not in an error state, which may be due to a malfunction).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transaction transfer function between self-service POS terminals in a transaction processing system comprising multiple self-service POS terminals to increase the efficiency of said system during known moments of operational inefficiencies, e.g. shopping parties that have separated during shopping and go through separate checkout processes or if a shopper has forgotten an item needed at the point of checkout.
Sadler nor Abraham do not explicitly teach:
wherein the operator who is a customer attempting to perform a self-service transaction.  This is taught by Gotanda (See ¶ [0099-0104] - describes a system for self-checkout or assisted self-checkout, wherein a first POS terminal registers products and transfers said registered products to one of several available POS terminals used to process payment for said products based on a status of said payment processing terminals that is displayed on a screen of said first POS terminal and selected by a user, as shown in Figure 8, and [0186] - describes the system operating with a shopper or an employee as the user to register products and process payment).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ability of a customer to transfer a transaction in system that performs self-service transactions, thereby increasing the accuracy and efficiency of said system.
Regarding Claim 13, modified Sadler teaches:
The method of claim 12, wherein receiving further includes receiving the transaction details from the source SST for an in- progress transaction that has not completed and that currently has been suspended on the source SST (See Sadler Col. 4 line 58 - Col. 5 line 11 - describes the system suspending a transaction at a source transaction terminal).  
Regarding Claim 14, modified Sadler teaches:
The method of claim 13, wherein receiving further includes identifying the transaction operation as a transaction transfer operation that is transferring the in-progress transaction from the source SST to the target SST for completion processing on the (See Sadler Col. 3 lines 5-13 - describes the system transferring transaction information from a first terminal to a second terminal to resolve issues that occurred at said first terminal).  
modified Sadler does not explicitly teach:
target SST.  This is taught by Abraham (See ¶ [0061-0063] - describes a system comprising master [source] and slave [target] self-service POS terminals).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second self-service POS terminal in a transaction processing system comprising multiple self-service POS terminals, thereby increasing the efficiency of said system.

Regarding Claim 15, modified Sadler teaches:
The method of claim 12 further comprising, receiving, by the executable instructions, an acknowledgement from the (See Sadler Col. 9 lines 7-13 - describes the system requesting permission to suspend a transaction from a self-checkout terminal pending approval from a remote approval station).  
 modified Sadler does not explicitly teach:
target SST.  This is taught by Abraham (See ¶ [0061-0063] - describes a system comprising master [source] and slave [target] self-service POS terminals).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second [target] self-service POS terminal in a transaction processing system comprising multiple self-service POS terminals, thereby increasing the efficiency of said system.
Regarding Claim 16, modified Sadler teaches:
The method of claim 15 further comprising, providing, by the executable instructions, the acknowledgement to the source SST (See Sadler Col. 9 lines 7-13 - describes the system changing the display to show “Allow Suspend” from the previous display “Suspend”).  
Regarding Claim 17, modified Sadler teaches:
The method of claim 12 further comprising, receiving, by the executable instructions, a declination from the (See Sadler Col. 9 lines 30-50 - describes the system with the ability to decline the sale of restricted items at a self-checkout terminal from a second remote terminal by engaging a “Cancel” button).  

modified Sadler does not explicitly teach:
target SST.  This is taught by Abraham (See ¶ [0061-0063] - describes a system comprising master [source] and slave [target] self-service POS terminals).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a second self-service POS terminal in a transaction processing system comprising multiple self-service POS terminals, thereby increasing the efficiency of said system.
Regarding Claim 18, modified Sadler teaches:
The method of claim 17 further comprising, providing, by the executable instructions, the declination to the source SST and requesting that the source SST provide a different target SST identifier for a different SST for processing the transaction operation (See Sadler Col. 4 lines 16-48 - describes the system detecting errors and displaying a message to the customer on the screen of the self-checkout terminal with instructions to wait for store intervention, wherein a store operator is able to control said self-checkout terminal and direct the transaction to another terminal for transaction completion).  
Regarding Claim 19, Sadler teaches:
A Self-service terminal (SST), comprising: 
at least one hardware processor; 
a non-transitory computer-readable storage medium comprising executable instructions representing a transaction manager and a transaction agent; 
the transaction manager when executed by the at least one processor from the non-transitory computer-readable storage medium causes the at least one processor to perform processing comprising: (See Sadler Col. 3 lines 53-65 - describes a system comprising a network of self-checkout terminals that are administered by a host computer, Col. 5 lines 35-45 - describes the system using shared memory between components and Col. 5 lines 45-56 - describes the system monitoring activity at the self-checkout terminal to determine when intervention is needed); 
suspending an in- progress transaction that is actively being processed on the SST in response to receipt of a transaction transfer operation request received based on a failure detected on the SST that prevents the SST from completing the in- progress transaction (See Sadler Col. 2 line 32 - Col. 3 line 13 - describes a self-checkout system that detects failures in a particular self-checkout terminal and either sends the transaction information to a remote terminal to resolve the issue in the background or if the transaction cannot be completed on said self-checkout terminal, the transaction is suspended and the transaction information is sent to a checkout terminal that is operated by store personnel to complete said transaction and Col. 4 line 58 - Col. 5 line 11 - describes the system suspending a transaction at a source transaction terminal and transferring it another terminal that can support the needed transaction operation); 
presenting, by an operating-facing interface, a pop-up window on a display of the SST (See Sadler Col. 3 line 66 - Col. 4 line 30 - describes the system pausing the processing of a current transaction by hiding said transaction on the display of a self-checkout terminal with a popup window with instructions for a customer to wait for store intervention);
obtaining a target SST identifier for a target SST as an entry provided by an operator of the SST within a field of the pop-up window or provided by the operator as a selection from a list of available SSTs, (See Sadler Col. 4 lines 31-62 - describes the system sending transaction information of a flagged transaction from a self-checkout terminal to a remote authorization station, wherein said transaction information is either approved or further sent to a manned transaction terminal to complete the transaction.  Wherein, said transactions are presented to said authorization station in a list on the display of said authorization station and Col. 3 line 66 - Col. 4 line 30 - describes the system displaying information in the form of a popup window on the screen of the user facing interface); and 
obtaining an acknowledgement from a second pop-up window generated by the operator-facing interface indicating that the operator has acknowledged that the in-progress transaction is being transferred from the SST to the target SST (See Sadler Col. 10 line 34 - Col. 11 line 13 - describes an example of a security approval process of the system, wherein said process comprises operator inputs on the display of a remote authorization station to accept/ approve or decline/ cancel an instant transaction function and Col. 3 line 66 - Col. 4 line 30 - describes the system displaying information in the form of a popup window on the screen of the user facing interface); 
providing transaction details for the in- progress transaction and the target SST identifier to the transfer agent (See Sadler Col. 4 line 58 - Col. 5 line 11 - describes the system suspending a transaction at a source transaction terminal and transferring it another terminal that can support the needed transaction operation); 
processing a transfer of a 
the transfer agent when executed by the at least one processor from the non-transitory computer-readable storage medium causes the at least one processor to perform processing comprising:
providing the transaction details and a transaction operation identifier for a transaction operation associated with the transaction transfer operation request to the target SST based on the target transaction terminal identifier for completion processing of the in-progress transaction on the target SST (See Sadler Col. 4 line 58 - Col. 5 line 11 - describes the system suspending a transaction at a source transaction terminal and transferring it another terminal that can support the needed transaction operation); and 

Sadler does not explicitly teach:
wherein the operator is a customer attempting to perform a self-service transaction, different in-progress transaction that originates on the target SST to the SST for completion by providing second transaction details for the different in-progress transaction and a source SST identifier for the source SST to the transfer agent and suspending the different in-progress transaction on the target SST until completed on the SST based on a second failure detected on the target SST that prevents the target SST from completing the different in-progress transaction, providing the second transaction details and a second transaction operation identifier for a second transaction operation to the source SST for completing the different in-progress transaction on the source SST.  This is taught by Abraham (See ¶ [0059-0063] - describes a system comprising master [source] and slave [target] self-service POS terminals that are configured to share a checkout load when a customer user initiates a request to transfer part of an order for a transaction by allowing transaction transfers or merges between the two self-service POS terminals when there is more than one user in a checkout party, wherein the slave terminal registers items for part of the order by having a second user scan said items.  When a customer at the slave terminal has finished scanning said items the transaction list is then sent to the master terminal that has been designated through input by the customer to be combined with the list of scanned items that were scanned at the master for transaction completion [payment processing], wherein any self-service POS terminal can be a master or a slave depending on which one was engaged first [master] or second [slave] and [0075-0084] - describes the system temporarily storing and holding [suspending] a transaction that originated from a self-service POS terminal and sending said transaction to another one of several types of POS terminals, including self-service POS terminals, wherein said another one of the self-service POS terminals are only selected as an alternate if they are in an “available” state.  The “available” state being determined if self-service POS terminals are not in an error state, which may be due to a malfunction).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a transaction merging function between self-service POS terminals in a transaction processing system comprising multiple self-service POS terminals to increase the efficiency of said system during known moments of operational inefficiencies, e.g. shopping parties that have separated during shopping and go through separate checkout processes or if a shopper has forgotten an item needed at the point of checkout.
Sadler nor Abraham do not explicitly teach:
wherein the operator is a customer attempting to perform a self-service transaction.  This is taught by Gotanda (See ¶ [0099-0104] - describes a system for self-checkout or assisted self-checkout, wherein a first POS terminal registers products and transfers said registered products to one of several available POS terminals used to process payment for said products based on a status of said payment processing terminals that is displayed on a screen of said first POS terminal and selected by a user, as shown in Figure 8, and [0186] - describes the system operating with a shopper or an employee as the user to register products and process payment).  It would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the ability of a customer to transfer a transaction in system that performs self-service transactions, thereby increasing the accuracy and efficiency of said system.

Response to Remarks
Applicant's arguments filed 09/13/2022 have been fully considered but they are not persuasive. 
In response to the applicant’s remarks concerning the previous rejection under 35 U.S.C. § 103:  
As described above, the applicant’s claims are not patentable under 35 U.S.C. § 103 because it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate features from Abraham and Gotanda in the invention of Sadler, as a whole.  
Contrary to the applicant’s assertion that Gotanda is overcome by the amended claim limitations stating “the transaction operations are transferred from a source SST to a target SST based on a failure of the source SST that prevents the source SST from completing the transaction operations”, these features are taught by the combination of Sadler and Abraham as shown above regarding independent claims 1, 12 and 19.  Sadler and Abraham both teach transferring a transaction from a self-checkout terminal that may have encountered a failure or malfunction and cannot complete a transaction, while Abraham explicitly teaches said transaction transfer may be to another self-checkout terminal.
The applicant is generally reminded that the citation of Sadler, Abraham and Gotanda needs to be considered as a whole, not just the sections cited by the examiner.  




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW S WERONSKI whose telephone number is (571)272-5802. The examiner can normally be reached M-F 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 5712703923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW S WERONSKI/Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687